May 27, 2021                                                                Orrick, Herrington & Sutcliffe LLP
                                                                            Columbia Center
                                                                            1152 15th Street, N.W.
VIA ECF                                                                     Washington, DC 20005-1706
                                                                            +1 202 339 8400

The Hon. J. Paul Oetken                                                     orrick.com

United States District Judge
                                                                            Robert Stern
Southern District of New York
40 Foley Square                                                             E rstern@orrick.com
                                                                            D +1 202 339 8542
New York, NY 10007                                                          F +1 202 339 8500




Re:    United States v. Middendorf et al., 18-cr-36 (JPO)


Dear Judge Oetken:

We represent defendant David Britt in the above-captioned case. We write to request that the
Court order United States Pretrial Services Office to release Mr. Britt’s passport to undersigned
counsel on June 7, 2021. On October 19, 2020, Mr. Britt was sentenced to six months home
confinement. Mr. Britt will complete his term of home confinement on June 6, 2021and has
reached an agreement with United States Immigration and Customs Enforcement to voluntarily
depart the country on June 18, 2021, in accordance with the Order of Removal dated October 9,
2020. Mr. Britt needs his passport to effectuate this departure and counsel will make sure that
Mr. Britt gets his passport after the completion of his home confinement to accomplish that.

A so-ordered block follows this letter. Thank you for your consideration of this matter.


                                                      Sincerely,




                                                       Robert Stern
May 27, 2021
Page 2


BY THE COURT:

The Defendant’s request for the return of his passport is GRANTED. The United States Pretrial
Services Office is hereby ORDERED to release Mr. Britt’s passport.

DATED:         New York, New York                  ______________________________
               May 28, 2021                        HON. J. PAUL OETKEN
                                                   UNITED STATES DISTRICT JUDGE
